Citation Nr: 1242676	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher rating for muscle tension headaches associated with chronic myofasciitis with trapezius muscle group strain rated as noncompensable prior to January 25, 2012 and rated at 30 percent thereafter.  

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected back disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2009 decision, the Board denied entitlement to a compensable evaluation for a muscle tension headaches associated with chronic myofasciitis with trapezius muscle group strain and service connection for left and right hip disorders, to include as secondary to the service-connected back disorder.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a Joint Motion for Remand (JMR) to vacate the Board's decision and remand the claim for readjudication.  In a May 2011 Order, the Court granted the motion, vacated the Board's September 2009 decision, and remanded the case to the Board for readjudication.  The Board then remanded the case in November 2011.  It has since been returned to the Board.  

The issues of entitlement to service connection for left and right hip disorders, to include as secondary to the service-connected back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Throughout the entire appeal, the Veteran's muscle tension headaches have been characterized by frequent headaches with characteristic prostrating attacks occurring on an average of once a month, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but no more, for muscle tension headaches associated with chronic myofasciitis with trapezius muscle group strain have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 8199-8100 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, the claim for an increased rating for headaches arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service and VA and private treatment records have been obtained and she has been provided with VA examinations in connection with the present claim.  She has not indicated there are any additional records that VA should seek to obtain on her behalf.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.  Finally, the claim was remanded by the Board for additional development in November 2011.  The RO was instructed to contact the Veteran and request that she identify any additional evidence, obtain additional VA outpatient treatment records and afford her a VA examination.  There has been substantial compliance with the Board's remand directives.  

Analysis

The Veteran seeks higher ratings for a service-connected headache disability.  Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  

The Veteran's muscle tension headaches have been rated by analogy to migraine headaches.  Diagnostic Code 8100 provides ratings for migraine headaches.  Headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  

At an October 2005 VA joints examination, the Veteran estimated that she had lost three days of work over the last three years as a consequence of severe headaches.  

In her July 2006 Notice of Disagreement, the Veteran reported that she had been prescribed Vicodin for her headaches.

A July 2006 VA treatment record shows the Veteran complained of migraine headaches with frequency every couple of days.  Her medications included Vicodin and aspirin.  An April 2008 VA treatment record shows she reported having tension headaches twice monthly.  She reported continued use of Vicodin.  VA outpatient treatment record dated from August 2008 to 2012 show no headache complaints. 

The Veteran was afforded a VA examination in January 2012.   She reported that she has a low-grade headache on a constant basis, which is rated as a 2 on a scale of 1-10.  About once a week the headache will increase in intensity to a level of 5, on a scale of 1-10, and then she will take ibuprofen which helps.  Once a month, the headache escalates and takes on migrainous characteristics including a higher degree of pulsating pain, nausea, and photophobia.  When this occurs at work, she will go home, take medication, and rest.  The headache usually dissipates with sleep, although a low-grade aching pain is present the next day.  The examiner indicated that the Veteran's headaches manifest with characteristic prostrating attacks at a frequency of once every month.  She does not have very frequent prostrating and prolonged migraine headaches attacks.  

The Board finds that the evidence of record, both lay and medical, supports the assignment of a 30 percent disability rating, but no more, for the Veteran's service-connected headache disability since the grant of service connection.  Given the reported frequency of the Veteran's headaches, and the fact that (at least once a month) they reportedly increase in severity so as to cause additional migrainous symptoms which require that she leave work to go home and rest (i.e. were prostrating), the Board finds that the Veteran's migraines meet the 30 percent criteria of prostrating attacks occurring on average of at least once per month.  The preponderance of the evidence, however, is against the assignment of a disability rating in excess of 30 percent for any period of time covered by this appeal.  

As noted, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  At her January 2012 VA examination, the Veteran reported having daily low-grade headaches.  However, she stated that these headaches rise to the level of prostrating migraine attacks only once a month.  Furthermore, she misses work no more than once a month when the headaches become this severe.  Based on this evidence, the Board finds that the migraines are 'very frequent' in nature, but are not very frequently completely prostrating nor are they 'productive of severe economic inadaptability.'  The Board notes that the terms "severe economic inadaptability" are not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.  Here, the Board observes that the Veteran has not submitted any evidence to show her migraine headaches have been 'productive of severe economic inadaptability.'  She has not submitted any official leave reports or written statements from her employer indicating excessive usage of vacation or sick leave related to her headaches or migraines.  Based on the foregoing, the Board finds that the evidence does not show the headache disability has caused significant interference with the Veteran's employment or that it has been productive of severe economic inadaptability at any time during the appeal.  Therefore, the criteria for a higher rating of 50 percent are not met.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's headache disability.  The Veteran's headaches are daily, i.e., frequent.  Her headache attacks which reportedly occur with pulsating pain, nausea, and photophobia, and are prostrating, occur at least once a month.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's muscle tension headache disability and referral for consideration of extraschedular rating is not warranted. 

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that her service-connected disabilities prevents her from working.  In this case, the Veteran is working.  As such, entitlement to TDIU is not raised.


ORDER

An initial disability rating of 30 percent, and no more, for muscle tension headaches is granted subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a disorder of the left and right hips, to include as secondary to her service-connected back disorder.  These issues were remanded by the Board in November 2011 for additional development which included obtaining a VA examination and medical opinion.  Pursuant to the remand, the Veteran was afforded a VA examination in February 2012.  A VA examiner provided a diagnosis of bilateral trochanteric tendonitis and opined that this condition was not related to service, nor was it caused or aggravated by the Veteran's service-connected back disability.  The examiner further indicated that the Veteran had no other complaints of any other pelvic pain or conditions.

The Board notes that in the parties' May 2011 JMR, it was agreed that the Veteran's claim for a bilateral hip disorder likely included multiple diagnosed disorders of the pelvic region generally, such as chronic gluteal tendinosis, enthesitis, and osteitis pubis.  Since these were diagnosed in the appeal period, case law requires an opinion as to whether these diagnoses of the general pelvic region (i.e., chronic gluteal tendinosis, enthesitis, and osteitis pubis) are related to service or caused or aggravated by the Veteran's service-connected back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Finally, the most recent VA treatment records in the claims file are current as July 2012, and more recent records are not available for the Board's review via Virtual VA.  Thus on remand, any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  The RO should also contact the Veteran and ask that she also identify any additional, pertinent non-VA treatment records that are outstanding.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask her to identify any additional sources of VA and non-VA treatment for her bilateral hip disability.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dated since July 2012.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Then, notify the Veteran that she may submit lay statements from herself as well as from individuals who have first-hand knowledge of the symptoms of her bilateral hip disability.  She should be provided an appropriate amount of time to submit this lay evidence.  

3.  After any additional records are associated with the claims file, return the file to the VA examiner who provided the February 2012 opinion to prepare an addendum to the VA examination report.  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  

The examiner is asked to specifically rule in or rule out the presence of a chronic pelvic disorder, separate and distinct from the bilateral trochanteric tendonitis.  With respect to the diagnoses of chronic gluteal tendinosis, enthesitis, and osteitis pubis already noted in the record, the examiner should provide a specific opinion as to whether any or all of these diagnoses are a manifestation of the currently diagnosed bilateral trochanteric tendonitis.

If any or all of these disorders are not a manifestation of the diagnosed bilateral trochanteric tendonitis, and represent separate and distinct disorder(s), is it at least as likely as not that any or all of them arose in or as a result of active duty, to include consideration of any symptomatology shown therein or any incident or event therein, or were any or all caused or aggravated by the service-connected back disorder.   

A fully articulated medical rationale for all opinions expressed, should be set forth.  If it is determined that the requested opinions cannot be provided without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the Veteran's claim.  If the decision remains adverse, provide the Veteran and her representative with a Supplemental Statement of the Case and opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


